Exhibit 10.2

FORM OF NONSTATUTORY STOCK OPTION AGREEMENT

(2015-2016 New Hire Version)

This NONSTATUTORY STOCK OPTION AGREEMENT (this “Agreement”), dated as of
                    , 2016 (the “Grant Date”), is made by and between DJO
Global, Inc. a Delaware corporation (the “Company”), and Brady R. Shirley (the
“Optionee”).

WHEREAS, the Company desires to grant the Optionee a nonqualified stock option
in recognition of the Optionee’s service to the Company and to further align the
Optionee’s interests with those of the Company’s stockholders.

NOW THEREFORE, the parties to this Agreement, hereby agree as follows:

1. Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Company’s 2007
Incentive Stock Plan (the “Plan”). As used in this Agreement:

(a) “Blackstone” means each of Blackstone Capital Partners V L.P. a Cayman
Islands limited partnership, Blackstone Family Investment Partnership V L.P., a
Cayman Islands limited partnership, Blackstone Family Investment Partnership V-A
L.P., a Cayman Islands limited partnership, Blackstone Participation Partnership
V L.P., a Cayman Islands limited partnership and each of their respective
Affiliates.

(b) “Cause” shall mean the termination by the Company of Optionee’s employment
with the Company as a result of (i) the Optionee’s willful and continued failure
to substantially perform Optionee’s duties (other than any such failure
resulting from the Optionee’s Disability or any such failure subsequent to the
Optionee being delivered notice of the Company’s intent to terminate the
Optionee’s employment without Cause), (ii) conviction of, or a plea of nolo
contendere to, (A) a felony (other than traffic-related) under the laws of the
United States or any state thereof or any similar criminal act in a jurisdiction
outside the United States or (B) a crime involving moral turpitude that could be
injurious to the Company or its reputation, (iii) the Optionee’s willful
malfeasance or willful misconduct which is materially and demonstrably injurious
to the Company, or (iv) any act of fraud by the Optionee in the performance of
the Optionee’s duties.

(c) “Change in Control” means (i) the sale or disposition, in one or a series of
related transactions, of all or substantially all of the assets of the Company
to any “person” or “group” (as such terms are defined in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) other than a sale or disposition where Blackstone
retains all or substantially all of the assets of the Company, or (ii) any
person or group, other than Blackstone, is or becomes the ‘beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 50% of the total voting power of the voting stock of
the Company, including by way of merger, consolidation or otherwise (other than
an offering of stock to the general public through a registration statement
filed with the Securities and Exchange Commission); or (iii) the approval by the
stockholders of the Company of a plan of complete liquidation of the Company.

(d) “Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

(e) “Company” has the meaning specified in the introductory paragraph of this
Agreement or its successors; provided, that to the extent that any class of
equity securities of a member of the Company’s controlled group becomes publicly
traded on an established securities market, the term “Company” shall be deemed
to refer to such publicly traded entity.

(f) “Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.

(g) “Determination Date” shall mean, while the Option remains outstanding, each
date on which Blackstone has disposed of some or all of its holdings of common
stock in the Company.

(h) “Disability” shall mean the Optionee is disabled as determined under
Section 409A(a)(2)(C) of the Code.

(i) “Fair Market Value” has the meaning specified in the Plan, except as
expressly set forth herein.

(j) “Good Reason” shall mean a material reduction in the Optionee’s compensation
below the amount of compensation in effect on the date of this Agreement which
is not cured within thirty (30) days following the Company’s or its
subsidiary’s, as applicable, receipt of written notice from such Optionee
describing the event constituting Good Reason.

(k) “Market Return Tranche” has the meaning specified in Section 2 of this
Agreement.

(l) “MOIC” shall mean the multiple of Blackstone’s aggregate invested equity
capital in the Company since its initial investment in the Company through the
date of determination as determined by the Compensation Committee based on an
analysis provided by the Company’s management. It being understood that the
invested capital on the date hereof equals $792 million.

(m) “Option” has the meaning specified in Section 2 of this Agreement.

(n) “Option Price” has the meaning specified in Section 2 of this Agreement.

(o) “Option Shares” has the meaning specified in Section 2 of this Agreement.

(p) “Stockholders Agreement” shall mean that certain stockholders agreement with
Blackstone applicable to the Optionee, as amended from time to time.

2. Grant of Stock Option. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Plan, the Company has
granted to Optionee an option (the “Option”) to purchase 450,000 shares of the
Company’s common stock (the “Option Shares”) at a price (the “Option Price”) of
$16.46 per share, which is the Fair Market Value per share on the Grant Date.
Subject to adjustment as hereinafter provided, 150,000 of the Option Shares
constitute the “Time-Based Tranche” and 300,000 of the Option Shares constitute
the “Market Return Tranche”. The Option may be exercised from time to time in
accordance with the terms of this Agreement.

3. Term of Option. The term of the Option shall commence on the Grant Date and,
unless earlier terminated in accordance with Section 7 hereof, shall expire ten
(10) years from the Grant Date.



--------------------------------------------------------------------------------

4. Right to Exercise.

(a) The Option Shares in the Time-Based Tranche shall become vested and
exercisable in increments of 20% each on the first through fifth anniversary
dates of the Grant Date, provided the Optionee remains in the continuous employ
of the Company, any Subsidiary or Affiliate as of the applicable anniversary
date. Notwithstanding the foregoing, the Option Shares in the Time-Based Tranche
shall become immediately exercisable upon the occurrence of a Change in Control
if Optionee remains in the continuous employ of the Company or any Subsidiary
until the date of the consummation of such Change in Control.

(b) The Option Shares in the Market Return Tranche will be eligible to vest and
become exercisable on each Determination Date, as follows:

 

  •   If Blackstone has realized an aggregate MOIC of 1.5 times on a
Determination Date, then a total of 25% of the Market Return Tranche will vest
and become exercisable on such Determination Date;

 

  •   If Blackstone has realized an aggregate MOIC of 2.25 times on a
Determination Date, then a total of 100% of the Market Return Tranche will, to
the extent not previously vested, vest and become exercisable on the such
Determination Date; and

 

  •   If Blackstone has realized an aggregate MOIC of greater than 1.5 times but
less than 2.25 times on a Determination Date, then the percentage of the Market
Return Tranche that will be vested and become exercisable on such Determination
Date will be calculated based on a straight-line interpolation between the above
numbers.

(c) The Optionee shall be entitled to the privileges of ownership with respect
to Option Shares purchased and delivered to Optionee upon the exercise of all or
part of this Option, subject to Section 8 hereof.

(d) Notwithstanding anything herein to the contrary, if the Optionee is on an
approved leave of absence, as provided in the last paragraph of Section 7
hereof, the Optionee will be considered as still in continuous employ of the
Company, a Subsidiary or an Affiliate for purposes of this Plan.

5. Option Nontransferable. The Optionee may not transfer or assign all or any
part of the Option other than by will or by the laws of descent and
distribution. This Option may be exercised, during the lifetime of the Optionee,
only by the Optionee, or in the event of the Optionee’s legal incapacity, by the
Optionee’s guardian or legal representative acting on behalf of the Optionee in
a fiduciary capacity under state law and court supervision. Notwithstanding
anything herein to the contrary, the Optionee may transfer or assign all or any
part of the Option to “family members” (as defined in the General Instructions
to Form S-8 of the Securities Act of 1933) or trusts, partnerships or similar
entities for the benefit of such family members, for estate planning purposes or
in connection with the disposition of Optionee’s estate.



--------------------------------------------------------------------------------

6. Notice of Exercise; Payment.

(a) To the extent then exercisable, the Option may be exercised in whole or in
part by written notice to the Company stating the number of Option Shares for
which the Option is being exercised and the intended manner of payment. The date
of such notice shall be the exercise date. Payment equal to the aggregate Option
Price of the Option Shares being purchased pursuant to an exercise of the Option
must be tendered in full with the notice of exercise to the Company in one or a
combination of the following methods as specified by the Optionee in the notice
of exercise: (i) cash in the form of currency or check or by wire transfer as
directed by the Company, (ii) provided that the shares of the Company’s common
stock (“Shares”) are traded on an established securities market, through the
surrender to the Company of Shares owned by the Optionee for at least six months
as valued at their Fair Market Value on the date of exercise, (iii) through net
exercise, using Shares to be acquired upon exercise of the Option, such Shares
being valued at their Fair Market Value (which for such purpose shall have the
meaning set forth in the Stockholders Agreement) on the date of exercise, or
(iv) through such other form of consideration as is deemed acceptable by the
Compensation Committee.

(b) As soon as practicable upon the Company’s receipt of the Optionee’s notice
of exercise and payment, the Company shall direct the due issuance of the Option
Shares so purchased.

(c) As a further condition precedent to the exercise of this Option in whole or
in part, the Optionee shall comply with all regulations and the requirements of
any regulatory authority having control of, or supervision over, the issuance of
the shares of common stock and in connection therewith shall execute any
documents which the Compensation Committee shall in its sole discretion deem
necessary or advisable.

7. Termination of Agreement. The Agreement and the Option granted hereby shall
terminate automatically and without further notice on the earliest of the
following dates:

(a) After the Optionee’s termination of employment due to the Optionee’s death
or Disability, all unvested Option Shares in the Time-Based Tranche will be
forfeited immediately and terminate and all vested Option Shares in the
Time-Based Tranche and the Market Return Tranche shall remain exercisable until
the lesser of (i) one (1) year following the Optionee’s date of termination of
employment or (ii) the remaining term of the Option; provided, however, that it
shall be a condition to the exercise of the Option in the event of the
Optionee’s death that the Person exercising the Option shall (i) have agreed in
a form satisfactory to the Company to be bound by the provisions of this
Agreement and the Stockholders Agreement and (ii) comply with all regulations
and the requirements of any regulatory authority having control of, or
supervision over, the issuance of the shares of common stock and in connection
therewith shall execute any documents which the Compensation Committee shall in
its sole discretion deem necessary or advisable. All unvested Option Shares in
the Market Return Tranche shall remain outstanding for the twelve (12) month
period following the date of such termination of employment by reason of death
or Disability. To the extent an event described in Section 4(b) occurs during
such twelve (12) month period that would cause some or all of such unvested
Option Shares to become vested (a “Post-Termination Vesting Event”), the
appropriate number of Option Shares will vest as of such Post-Termination
Vesting Event, and remain exercisable for twelve (12) months following such
Post-Termination Vesting Event (but not beyond the remaining term of the
Option). On the twelve (12) month anniversary of the date of termination of
employment by reason of death or Disability, all remaining unvested Option
Shares will be forfeited;



--------------------------------------------------------------------------------

(b) After the Optionee’s termination of employment by the Company without Cause
or by the Optionee for Good Reason, all vested Option Shares shall remain
exercisable until the lesser of (i) ninety (90) calendar days following the
Optionee’s date of termination of employment or (ii) the remaining term of the
Option. All unvested Option Shares in the Time-Based Tranche shall be forfeited
immediately and terminate on the date of such termination of employment by
Optionee. All unvested Option Shares in the Market Return Tranche shall remain
outstanding for the twelve (12) month period following the date of such
termination of employment by the Company without Cause or by the Optionee for
Good Reason. To the extent a Post-Termination Vesting Event occurs within such
twelve (12) month period, the appropriate number of Option Shares in the Market
Return Tranche will vest as of such Post-Termination Vesting Event, and remain
exercisable for ninety (90) calendar days following such Post-Termination
Vesting Event (but not beyond the remaining term of the Option). On the twelve
(12) month anniversary of the date of termination of employment by reason of
termination by the Company without Cause or by the Optionee with Good Reason,
all remaining unvested Option Shares will be forfeited;

(c) The date of the Optionee’s termination of employment for Cause, upon which
all vested and unvested Option Shares will be forfeited immediately and
terminate;

(d) After the Optionee’s termination of employment without Good Reason, all
unvested Option Shares will be forfeited immediately and terminate and all
vested Option Shares shall remain exercisable until the lesser of (i) ninety
(90) calendar days following the Optionee’s date of termination or (ii) the
remaining term of the Option; or

(e) Ten (10) years from the Grant Date.

Notwithstanding the foregoing, in all termination events, other than a
termination of the Optionee’s employment for Cause, if the last day to exercise
vested Option Shares occurs after the date on which the Company’s common stock
is publicly traded on a national stock exchange and during a lock-up period or
securities law blackout period, the otherwise applicable post-termination Option
exercise period shall continue, but not beyond the remaining term of the Option,
until thirty (30) calendar days after the first day when the terminating
Optionee is no longer precluded from selling stock acquired upon exercise of
Options for either of such reasons. Notwithstanding anything to the contrary
herein, nothing herein shall prohibit the Optionee from exercising his or her
vested Options through net exercise, using Shares to be acquired upon exercise
of the Option, during any lock-up or securities law blackout period to the
extent not prohibited by law.

In the event that the Optionee’s employment is terminated in the circumstances
described in Section 7(c) hereof, this Agreement shall terminate at the time of
such termination notwithstanding any other provision of this Agreement and the
Optionee’s Option will cease to be exercisable to the extent exercisable as of
such termination and will not be or become exercisable after such termination.
The Optionee shall be deemed to be an employee of the Company or any Subsidiary
if on a leave of absence approved in writing by the Compensation Committee or
the Chief Executive Officer of the Company to the extent consistent with
Section 409A of the Code.

8. Stockholders Agreement. The Optionee agrees that any Option Shares that the
Optionee receives pursuant to this Agreement or under the Plan are subject to
the terms and conditions set forth in the Stockholders Agreement.

9. No Employment Contract. Nothing contained in this Agreement shall (a) confer
upon the Optionee any right to be employed by or remain employed by the Company
or any Subsidiary, or (b) limit or affect in any manner the right of the Company
or any Subsidiary to terminate the employment or adjust the compensation of the
Optionee.



--------------------------------------------------------------------------------

10. Dividend Equivalents. Upon the payment of any ordinary or extraordinary cash
dividend (or similar distributions) to holders of Company common stock, the
Optionee will be credited with dividend equivalent rights with respect to the
Options as follows. Dividend equivalents relating to vested Option Shares shall
be paid to the Optionee in cash at the same time dividends are paid to holders
of Company common stock. Dividend equivalents relating to unvested Option Shares
will be credited to a notional account maintained on the books of the Company
for the benefit of the Optionee, which account shall not accrue interest. The
Optionee will become vested in such account at the same time as the Options to
which the dividend equivalents relate vest and become exercisable, and such
vested amounts shall be payable in cash upon the applicable vesting date, and in
no event later than 2 1⁄2 months following the end of the calendar year in which
the applicable vesting date occurs. Unvested amounts held in such account shall
be forfeited by the Optionee upon the date of any termination of employment;
provided, however, that if such termination of employment results in the
continuation of unvested Option Shares, as provided in Sections 7(a) and 7(b),
above, forfeiture of dividend equivalents shall be delayed until the twelve
(12) month anniversary of such termination, and to the extent that any Option
Shares vest during such twelve (12) month period, such related dividend
equivalents shall also vest and be paid to the Optionee in cash on the twelve
(12) month anniversary of such termination or, if the Options are forfeited,
such related dividend equivalents shall also be forfeited.

11. Taxes and Withholding. The Company or any Subsidiary may withhold, or
require the Optionee to remit to the Company or any Subsidiary, an amount
sufficient to satisfy federal, state, local or foreign taxes (including the
Optionee’s FICA obligation) in connection with any payment made or benefit
realized by the Optionee or other person under this Agreement or otherwise, and
if the amounts available to the Company or any Subsidiary for such withholding
are insufficient, it shall be a condition to the receipt of such payment or the
realization of such benefit that Optionee or such other person make arrangements
satisfactory to the Company or any Subsidiary for payment of the balance of such
taxes required to be withheld. The Optionee may elect to have such withholding
obligation satisfied by surrendering to the Company or any Subsidiary a portion
of the Option Shares that are issued or transferred to the Optionee upon the
exercise of an Option (but only to the extent of the minimum withholding
required by law), and the Option Shares so surrendered by Optionee shall be
credited against any such withholding obligation at the Fair Market Value (which
for such purpose shall have the meaning set forth in the Stockholders Agreement)
of such Shares on the date of such surrender.

12. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however, that
notwithstanding any other provision of this Agreement, the Option shall not be
exercisable if the exercise thereof would result in a violation of any such law.

13. Adjustments.

(a) The Compensation Committee shall make or provide for such substitution or
adjustments in the number of Option Shares covered by this Option, in the Option
Price applicable to such Option, and in the kind of shares covered thereby
and/or such other equitable substitution or adjustments as the Compensation
Committee may determine to prevent dilution or enlargement of the Optionee’s
rights that otherwise would result from (i) any stock dividend, extraordinary
cash-dividend, stock split, combination of shares, recapitalization, or other
change in the capital structure of the Company, (ii) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reclassification, reorganization,
partial or complete liquidation, or other distribution of assets or issuance of
rights or warrants to purchase securities, or (iii) any other corporate
transaction or event having an effect similar to any of the foregoing. In the
case of a Change in Control, such substitutions and adjustments include, without
limitation, canceling any and all Options Shares in the Time-Based Tranche in
exchange for cash payments equal to the excess, if any, of the value of the
consideration paid to a shareholder of an Option Share over the Option Price per
share subject to such Option in connection with such an adjustment event.



--------------------------------------------------------------------------------

(b) To the extent that any equity securities of any member of the Company’s
controlled group become publicly traded, at such time all Options shall be
exchanged, in a manner consistent with Sections 409A and 424 of the Code, for
options with the same intrinsic value in the publicly-traded entity, and all
Shares shall be exchanged for shares of common stock with the same aggregate
value of the publicly-traded entity.

14. Relation to Other Benefits. Any economic or other benefit to Optionee under
this Agreement shall not be taken into account in determining any benefits to
which Optionee may be entitled under any profit-sharing, retirement or other
benefit or compensation plan maintained by the Company or any Subsidiary and
shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or
any Subsidiary.

15. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto.

16. Severability. If one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.

17. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistent provisions between this Agreement and
the Plan, the Plan shall govern. The Compensation Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the Option or its exercise.

18. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of Optionee, and the successors and assigns of the
Company.

19. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of New York, without giving
effect to the principles of conflict of laws thereof and all parties, including
their successors and assigns, consent to the jurisdiction of the state and
federal courts of New York.

20. Prior Agreement. As of the Grant Date, this Agreement supersedes any and all
prior and/or contemporaneous agreements, either oral or in writing, between the
parties hereto, or between either or both of the parties hereto and the Company,
with respect to the subject matter hereof. Each party to this Agreement
acknowledges that no representations, inducements, promises, or other
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement shall be valid or binding on either party.



--------------------------------------------------------------------------------

21. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three business days after having been sent by a
nationally recognized overnight courier service such as Federal Express, UPS, or
Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive offices and to Optionee at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Optionee has executed this
Agreement, as of the day and year first above written.

 

DJO GLOBAL, INC.:  

 

BRADLEY J. TANDY Executive Vice President, General Counsel and Secretary

I hereby agree to be bound by the terms of the Plan, this Agreement and the
Stockholders Agreement. I hereby further agree that all the decisions and
determinations of the Compensation Committee shall be final and binding.

 

OPTIONEE:  

 